946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frederick WILLIAMS, Jr., Plaintiff-Appellant,v.Margaret B. BAKER, Clerk, Henrico County Circuit Court,Defendant-Appellee.
No. 91-7114.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1991.Decided Oct. 7, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Rebecca B. Smith, District Judge.  (CA-90-1739-N)
Frederick Williams, Jr., appellant pro se.
James Thomas Moore, III, County Attorney's Office, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Frederick Williams, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Williams v. Baker, CA-90-1739-N (E.D.Va. May 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.